CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated October 29, 2013, relating to the financial statements and financial highlights ofthe Monteagle Funds, comprising Monteagle Fixed Income Fund, Monteagle Informed Investor Growth Fund, Monteagle Quality Growth Fund, Monteagle Select Value Fund and Monteagle Value Fund as of August 31, 2013, and to the references to our firm under the headings “Financial Highlights” in these Prospectuses and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. Cohen Fund Audit Services, Ltd. Cleveland, Ohio December 30, 2013
